Citation Nr: 1137804	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  04-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a bilateral carpal tunnel syndrome to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a left lower extremity disorder to include as secondary to service-connected disability.  

4.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active duty from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for a left shoulder disorder to include as secondary to service-connected disability, entitlement to service connection for a bilateral carpal tunnel syndrome to include as secondary to service-connected disability and entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative medical and other evidence of record does not indicate that the Veteran has a left leg disorder.  


CONCLUSION OF LAW

The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2002 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability decided below in March 2006.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA treatment records, private treatment records and treatment records from OPM.  The Veteran has not been specifically examined for this disorder.  However, given the absence of in-service evidence of any manifestations of the disorder decided below, and no evidence of the disorder in the record, despite multiple VA and private examinations focusing on other disorders, a remand for a VA examination would unduly delay resolution.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Therefore, remand for a VA examination is not warranted.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service- connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, the Veteran asserts that he has a left lower extremity disorder to include as secondary to service connected disability.  His service treatment records (STRs) do not mention any complaints or injuries relating to a left lower extremity.  But of equal or even greater significance, there also is no current diagnosis reflecting any such disorder of the left leg.  To the contrary, the medical evidence in this case, including that dated since his discharge from the military many years ago, does not contain any complaints relating to a left leg disorder or a diagnosis of a left leg disorder.  In this regard, the Board has reviewed the medical evidence in the file which includes VA examination reports beginning in January 1971, VA outpatient treatment records beginning in January 1983, medical records from OPM, and private medical records dated from 1986.  While the Veteran has been treated for (and is service connected for) a left ankle disorder, the record makes no reference to a left leg disorder.  There is no showing that he has a left leg disorder that could be related to service or to his service-connected left ankle arthritis.  

Therefore, the Veteran has failed to satisfy the threshold preliminary evidentiary burden of establishing he has current disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Absent proof he has this required current disability, the Board need not address the downstream question of whether this, for all intents and purposes, nonexistent disability is related to his military service or to any service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

For these reasons and bases, the preponderance of the evidence is against the claim and thus there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a left leg disorder is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a left shoulder disorder to include as secondary to service-connected disability, service connection for a bilateral carpal tunnel syndrome to include as secondary to service-connected disability, and service connection for a psychiatric disorder to include as secondary to service-connected disability.  As to the claim for a psychiatric disorder, VA outpatient treatment records dated in 2003 and thereafter show diagnoses of major depression.  A private examiner has indicated in a May 2003 letter that he has prescribed the Veteran Amitriptyline for the neuropathic pain in his right leg since 1998.  The Veteran contends that he is taking the medication for his depression as well as for his leg pain.  VA has not obtained an opinion regarding the etiology of the diagnosed depression to include if it is related to or aggravated by his service-connected disorders.  As to the left shoulder disorder, on VA examination in June 2004, the examiner reported that the Veteran had developed compensatory arthritic pains in the left shoulder.  The Veteran contends that he has a left shoulder disorder that is due to service connected disability.  VA has not obtained an opinion regarding the nature and etiology of the any left shoulder disorder to include if it is related to or aggravated by his service-connected disorders.  Additionally private records show a diagnosis of bilateral carpal tunnel syndrome in June 2001 based on electrodiagnostic studies.  The Veteran contends that he has bilateral carpal syndrome that is due to service connected disability.  VA has not obtained an opinion regarding the nature and etiology of the disorder to include if it is related to or aggravated by his service-connected disorders.  As such, a remand is required to obtain a nexus opinion regarding the etiology of these disorders.  

Prior to any examination, the RO should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file. 

2.  If no additional records are available, documentation stating such should be incorporated into the claims file.  The Veteran should be notified of any unsuccessful attempt to obtain such records and should be informed that he may submit medical evidence or records to support his claim. 

3.  After the above development is complete and the records are obtained, the RO should arrange for the Veteran to be examined by VA to determine the nature and etiology of his left shoulder complaints, and his bilateral carpal tunnel syndrome.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to the etiology of any disorder of the left shoulder and/or bilateral carpal tunnel syndrome to include whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left shoulder disorder or a diagnosed bilateral carpal tunnel syndrome is due to or aggravated by a service-connected disorder.  The examiner should also state what sources were consulted in forming the opinion.  The examiner is advised that to say that an opinion cannot be formed without resorting to mere speculation is an unacceptable response, or if he or she should expressly indicate this he or she must provide supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Then schedule the Veteran for a VA psychiatric examination to determine nature and etiology of any psychiatric disorder(s) diagnosed.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to the etiology of any psychiatric disorder found to include whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder is due to or aggravated by a service connected disorder.  The examiner should also state what sources were consulted in forming the opinion.  The examiner is advised that to say that an opinion cannot be formed without resorting to mere speculation is an unacceptable response, or if he or she should expressly indicate this he or she must provide supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


